— Appeal by the defendant from a judgment of the County Court, Suffolk County (Copertino, J.), rendered July 27, 1981, convicting him of burglary in the first degree, attempted rape in the first degree, and attempted robbery in the third degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
Among the defendant’s arguments on appeal is his contention that the People failed to prove his guilt of the crime of *819attempted robbery in the third degree. We find, however, that, viewed in a light most favorable to the People, the evidence establishes both that the defendant intended to forcibly steal property from the victim, and that he engaged in conduct which "tend[ed] to effect the commission of’ the robbery (see, Penal Law § 110.00). The courts have repeatedly upheld convictions for attempted robbery where, as in the case under review, the defendant was apprehended before having had chance to seize the victim’s property (see, e.g., People v Bracey, 41 NY2d 296; People v Reddy, 108 AD2d 945; People v Eddy, 95 AD2d 956; People v Witkowski, 90 AD2d 723). We have examined the defendant’s remaining contentions and find them to be without merit. Lazer, J. P., Mangano, Brown and Weinstein, JJ., concur.